DETAILED ACTION
	The present application is being examined under the pre-AIA  first to invent provisions. 
	Claims 1-20 are pending and have been considered on the merits.
	Rejections not repeated from the previous Office Action are withdrawn.

Claim Objections
	Claims 1, 3, 14 and 15 are objected to because of the following informalities:  
Claim 3 should be revised to recite: 
“…
[[(d)]] (c) a sequence which is degenerate as a result of the genetic code to a sequence as defined in any one of (a), or (b)[[, or (c)]];
[[(e)]] (d) a nucleotide sequence which is the reverse complement of a nucleotide sequence as defined in (a), (b), or (c)[[, or (d)]].”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 1, 2 and 4-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.
Claim 1 has been revised to recite a yeast cell “wherein the yeast cell does not overexpress a polypeptide that catalyzes the hydrolysis of S-D-lactoylglutathione to lactic acid and glutathione”.  The recitation of “wherein the yeast cell does not overexpress a polypeptide that catalyzes the hydrolysis of S-D-lactoylglutathione to lactic acid and glutathione” represents the addition of new matter to the claim.  There is no apparent description anywhere in the Specification that the yeast cell “does not overexpress a polypeptide that catalyzes the hydrolysis of S-D-lactoylglutathione to lactic acid and glutathione” and, thus, by including this claim recitation a subgenus has been created which was not contemplated by the inventors at the time the subject application was filed.  Claims 2 and 4-17 are rejected due to their dependency upon Claim 1.
Claim 18 recites a process for producing a fermentation product using a yeast cell wherein “the yeast cell does not comprise overexpression of a glyoxalase II polypeptide that catalyzes the hydrolysis of S-D-lactoylglutathione to lactic acid and glutathione”.  The recitation of “does not comprise overexpression of a glyoxalase II polypeptide that catalyzes the 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Klaassen et al. (WO 2009/109633 -- see the IDS filed 17 January 2020) in view of Scheckhuber et al. (WO 2014/003555 -- see the IDS filed 17 January 2020) and Inoue et al. (Journal of Biological Chemistry, 271(42): 25958-25965, 1996 -- see the IDS filed 17 January 2020).
Claim 3 is drawn to a cell capable of converting one or more pentose sugar and one or more hexose sugar into fermentation production comprising a constitutively expressed 

Herein, the term "constitutive", usually with respect to the host cell, means that the polynucleotide is present not (or not only) as it is present naturally in the host. In that sense it can also be explained as that the polynucleotide is brought into the cell by human intervention.  A characteristic of constitutive expressed gene is that the gene is transcribed continuously, irrespective of the growth conditions, such as the carbon source or the growth phase of the cells.

	Klaasen et al. teach a cell comprising a heterologous nucleotide sequence encoding a xylose isomerase that may be used in a process for producing a fermentation product, such as ethanol, by fermentation of xylose (see Abstract; p. 2, top; p. 5, bottom; p. 15, lines 5-9).  Appropriate host cells include yeast cells and filamentous fungi (p. 13, line 22 to p. 14, line 13).
	Klaassen et al. do not teach the cell of claim 3 which constitutively expresses a heterologous or homologous polynucleotide comprising the nucleotide sequence set out in SEQ ID NO: 27 or a nucleotide sequence having at least about 50% sequence identity with the nucleotide sequence of SEQ ID NO: 27.
i.e., the disclosure relied on has an effective date of availability of July 16, 2012.
	Scheckhuber et al. describe an improved method for producing a compound of interest in fungal host cells (page 1, lines 1-2).  In particular a method is provided for producing at least one secondary metabolite in a fungal host cell comprising culturing the fungal host cell under conditions allowing for production of the secondary metabolite wherein the host cell has been genetically modified to express elevated levels of glyoxalase I and glyoxalase II (page 3, lines 1-7).  Overexpression of the glyoxalase I and glyoxalase II genes can be achieved by methods known in the art, including by the use of a strong and constitutive promoter (page 6, line 29 to page 7, line 3).  By overexpression of the glyoxalase I and glyoxalase II genes, enhanced production of the desired secondary metabolite is achieved (page 7, lines 6-8; page 9, line 21 to page 10, line 4).  Among the secondary metabolites which are mentioned by Scheckhuber et al. are biofuels, organic acids and pharmaceutical products such as beta-lactam antibiotics (page 9, lines 22-26).  Glyoxalase I enzymes described by Scheckhuber et al. include those derived from Penicillium chrysogenum, Aspergillus fumigatus, Aspergillus niger, Podospora anserina, Neurospora crassa and Sordaria macrospora (Figure 1).  Scheckhuber et al. do not describe glyoxalase I derived from Saccharomyces cerevisiae, i.e., the enzyme having SEQ ID NO: 20 of the present application; however, the amino acid and nucleotides sequences of glyoxalase I from S. cerevisiae, i.e., SEQ ID NOS: 20 and 27, respectively, are described by Figure 1 of Inoue et al.
e.g., ethanol, butanol), organic acids (e.g., lactic acid, 3-hydroxypropionic acid, acetic acid, succinic acid, citric acid, malic acid, fumaric acid, itaconic acid, acrylic acid) and pharmaceutical products (e.g., beta-lactam antibiotics).  Scheckhuber et al. generically teach overexpression of any gene for glyoxalase I and II and, therefore, it also would have been obvious to have used the S. cerevisiae glyoxalase amino acid and nucleotides sequences of SEQ ID NOS: 20 and 27, respectively, that are described by Inoue et al.
Response to Arguments
	On page 5 of the response, Applicant has argued that the 103 rejection is inappropriate because “The crux of present invention is the discovery that overexpression of a glyoxalase that catalyzes the condensation of methylglyoxal with glutathione to produce S- D-lactoylglutathione in yeast has compensated for the deletion in aldose reductase expression. The overexpression of GLO1 unexpectedly caused the yeast to consume and convert sugars at a faster rate, lowering the fermentation time by at least 15%.”  Pages 5-8 of the response include an extensive discussion of how evidence in the Examples of the subject application show an unexpected effect on sugar consumption in Saccharomyces, and hence, conversion to the fermentation product, which allegedly could not be predicted from the cited art.  The arguments are not convincing because any showing of unexpected results to overcome a prima facie case of obviousness must be commensurate in scope with the claims.  Here, the available i.e., the only yeast tested is Saccharomyces.  In addition, Claim 3 is not limited to a yeast cell having an inactivation of an aldose reductase gene whereas the results presented in the Specification have been conducted only in Saccharomyces having deletion of the GRE3 aldose reductase gene.  Thus, the results in the Specification are not regarded as supporting an unexpected benefit in Saccharomyces which do not have an inactivated aldose reductase gene.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C EKSTROM whose telephone number is (313)446-4882.  The examiner can normally be reached on M-F 8am-6pm EDT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD C EKSTROM/Primary Examiner, Art Unit 1652